Citation Nr: 0913449	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable evaluation for gout.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
gout, assigning a 0 percent evaluation effective May 18, 
2005.  

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.  

A July 2006 rating decision granted the Veteran entitlement 
to service connection for allergic rhinitis, assigning a 0 
percent evaluation, effective May 18, 2005.  Therefore, 
because the Veteran was granted the full benefit he sought, 
his claim for service connection for allergic rhinitis is no 
longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDING OF FACT

The Veteran's gout is not shown to have any exacerbations 
during the pendency of his claim, and his left ankle does not 
manifest any limitation of motion, ankylosis, ankylosis of 
the subastragalar or tarsal joint, malunion of the os calcis 
or astragalus, or astragalectomy of the left ankle; nor has 
the Veteran lost the use of his left foot.


CONCLUSION OF LAW

The criteria for an initial compensable rating for gout have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DC) 5002, 5017, 5270-5274 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the evaluation to be assigned the now-service 
connected gout disability is a "downstream" issue.  Hence, 
additional notification is not required.  See Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in an August 2005 letter.  Additional notice, 
including that concerning the issue of establishing higher 
evaluations and effective dates, was provided by September 
2007 and June 2008 letters.  The claim was subsequently re-
adjudicated in an August 2008 supplemental statement of the 
case (SSOC).  The Veteran had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran 
medical examinations and opinions as to the existence and 
severity of his disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for gout in 
November 2005, assigning a 0 percent rating under 38 C.F.R. § 
4.71a, DC 5017, and an effective date of May 18, 2005.  The 
Veteran contends that he is entitled to a compensable rating 
for his gout disability.  At his February 2009 hearing, the 
Veteran testified that his gout involves his left ankle, and 
that during his last VA examination he had limitation of 
motion of his ankle due to his gout.  The Veteran also 
contends that he is entitled to a compensable rating because 
although his medications minimize his condition, they only 
reduce the chance of, and do not eliminate, flare ups.

The Board notes that the Veteran is separately service-
connected for residuals of surgery, left heel spur, but this 
issue is not before the Board.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.97 (2008).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5017, gout, is rated under Diagnostic Code 
5002, rheumatoid arthritis.  Under Diagnostic Code 5002, a 20 
percent rating is warranted for rheumatoid arthritis as an 
active process, with one or two exacerbations a year in a 
well-established diagnosis; a 40 percent is warranted for 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year; a rating of 60 percent is warranted with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year or a lesser number over prolonged periods, and; 
a rating of 100 percent is warranted with constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  DC 5002 notes that for residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, rate under the appropriate diagnostic codes for 
the specific joints involved.  Where, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, DCs 5002, 5017.  The diagnostic codes 
pertaining to the ankle are contained in 38 C.F.R. § 4.71a, 
DCs 5270-5274.

The ankle can be rated under Diagnostic Codes 5270, 5271, 
5272, 5273, and/or 5274.  38 C.F.R. § 4.71a.  However, 
assigning multiple ratings for the Veteran's ankle disability 
based on the same symptoms or manifestations would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.  

Under DC 5270 a 20 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion less than 30 
degrees, under DC 5271 a moderate limitation of motion of the 
ankle warrants a 10 percent rating, under DC 5272 ankylosis 
of the subastragalar or tarsal joint in a good weight bearing 
position warrants a 10 percent rating, under DC 5273 malunion 
of the os calcis or astragalus, moderate deformity, warrants 
a 10 percent rating, and under DC 5274 astragalectomy 
warrants a 20 percent rating.

The remaining potentially applicable diagnostic code is DC 
5167 (loss of use of foot), which provides for a 40 percent 
disability rating.
 
A private medical opinion dated in April 2006 notes that the 
Veteran was treated for gout following his separation from 
service in August 1995 and November 1997, and that he began 
taking Allopurinol in July 1998 for prophylactic treatment.  

A VA general medical examination was conducted in September 
2005.  It was noted that the Veteran was first diagnosed with 
gout in the early 1980s, and that he has not had any flare-
ups while on Allopurinol over the past 15-20 years.  The 
joint involvement was the left ankle.  He is status post left 
heel spur, which was removed from the left ankle in 1995 
without recurrence.  He has done well and has no current 
complaints of left ankle pain.  The Veteran had normal range 
of motion of the left ankle with dorsiflexion of 0-20 degrees 
and plantarflexion of 0-45 degrees.  There was no redness or 
tenderness and no crepitus appreciated, and there was no 
ligamentous instability noted on examination.  An impression 
of gout affecting the left ankle, currently asymptotic, was 
given.   

A VA examination was conducted in July 2008.  The Veteran 
reported being diagnosed with gout, and that the condition 
has existed since 1979.  The Veteran reported weakness, 
stiffness, swelling, and heat and redness.  He does not have 
giving way, lack of endurance, locking, fatigability, or 
dislocation due to the condition and has had pain located in 
the left ankle for 29 years.  It was noted that the left 
ankle shows no signs of edema, fusion, weakness, tenderness, 
redness, heat, subluxation, or guarding on movement.  
Examination of the left ankle did not reveal any 
abnormalities.  His range of motion of the left ankle joint 
was dorsiflexion of 20 degrees and plantarflexion of 45 
degrees.  The left joint function is not additionally limited 
by pain, fatigue, weakness, lack of endurance, or in 
coordination after repetitive use.  There is no indication of 
a malunion to the os calcis or astralgus of the left ankle.  
The left ankle x-ray findings were within normal limits and 
uric acid test results were within normal limits.  There was 
no change in the VA established diagnosis of gout (left 
ankle).  The effect of the condition on the Veteran's usual 
occupation and daily activity is limited running and no 
extended walking or climbing.  

Under 38 C.F.R. § 4.71a, DC 5002, a 10 percent rating is 
warranted for limitation of motion when the specific joint or 
joints involved is noncompensable under the applicable 
diagnostic codes.  As discussed below, the Veteran is not 
entitled to a compensable rating under the diagnostic code 
applicable to his left ankle.  Normal range of motion of the 
ankle is 45 degrees of plantarflexion and 20 degrees of 
dorsiflexion.  38 C.F.R. § 4.71, Plate II.  The September 
2005 VA examination notes that the Veteran has a normal range 
of motion of the left ankle with dorsiflexion of 0-20 degrees 
and plantarflexion of 0-45 degrees.  The July 2008 VA 
examination notes that the Veteran's range of motion of the 
left ankle joint was dorsiflexion of 20 degrees and 
plantarflexion of 45 degrees, and that the left joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  Thus, despite the Veteran's testimony at his 
February 2009 hearing, the evidence of record does not 
indicate that the Veteran has any limitation of motion of his 
left ankle and a 10 percent rating cannot be assigned under 
38 C.F.R. § 4.71a, DC 5002.

Additionally, under DC 5002 a 20 percent rating is warranted 
for gout as an active process, with one or two exacerbations 
a year in a well-established diagnosis.  The September 2005 
VA examination report notes that the Veteran has not had any 
flare ups for many years and the April 2006 private medical 
opinion notes that the Veteran was treated for gout in 1995 
and 1997, but since 1998 has been taking medication for the 
prophylactic treatment of his gout.  Thus, despite a November 
1997 private medical record, which notes that the Veteran had 
a gout attack of the left wrist for about two weeks, and an 
October 2003 private medical opinion that notes that the 
Veteran was given an assessment of right knee inflammation, 
possibly a gouty flare, there is no medical evidence of 
record, which indicates that during the pendency of the 
Veteran's appeal he has had even a single exacerbation of 
gout.  Therefore, the Veteran's gout disability does not 
warrant a compensable rating under DC 5002.  38 C.F.R. § 
4.71a.

The Veteran has never been diagnosed with, nor does he 
contend that he has, ankylosis, ankylosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or astragalectomy of the left ankle.  Therefore, 
the Veteran's disability is not entitled to a compensable 
rating under DCs 5270, 5272, 5273, or 5274.  38 C.F.R. § 
4.71a.

Under 38 C.F.R. § 4.71a, DC 5271, a 10 percent rating is 
warranted if the ankle shows moderate limitation of motion.  
As there is no regulatory definition of marked limitation of 
motion, the Board must apply the terms in a manner that is 
"equitable and just."  38 C.F.R. § 4.2 (2008).  As discussed 
above, the medical evidence of record, including the 
September 2005 and July 2008 VA examinations, does not 
indicate that the Veteran has any limitation of motion of his 
left ankle and thus a compensable rating cannot be assigned 
under 38 C.F.R. § 4.71a, DC 5271.

Finally, while the Veteran's gout does affect his left ankle, 
the medical evidence does not show, nor does he allege, that 
he has actually lost the use of the foot.  He is able to walk 
and stand, albeit with some limitations.  See 38 C.F.R. § 
4.63 (2008).  Thus, the Veteran is not entitled to a 40 
percent rating under DC 5167.

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected gout disability, 
as indicated in the above discussions.  See DeLuca, supra.  
The Veteran's complaints of pain, and the examiner's 
observations of pain and painful motion, were considered in 
the level of impairment and loss of function attributed to 
his disability.  

The Veteran genuinely believes that severity of the his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected gout disability, and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the detailed opinions provided by the VA 
medical professionals, which shows that the criteria for a 
compensable disability rating have not been met.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)); 
Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.71a, DCs 5002, 5017, 5270-5274.  

At no time since the effective date of service connection, 
May 18, 2005, has the Veteran's disability met or nearly 
approximated the criteria for a rating in excess of 0 
percent, and staged ratings are not for application.  See 
Hart v. Mansfield, 21 Vet. App. 505.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for gout 
is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran has presented no evidence indicating that there exist 
such factors as marked interference with employment or 
frequent periods of hospitalization resulting from his 
service-connected gout disability.  


ORDER

Entitlement to an initial compensable evaluation for gout is 
denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


